REQUESTED BY: Dear Senator Murphy:
In your letter dated January 8, 1979, you call our attention to a proposed amendment to Article IV, section 11, Constitution of Nebraska. You point out that under our State Constitution, the Office of Lieutenant Governor is now a full-time position, Article IV, section 16. You invite our comments on your proposed amendment.
Presently Article IV, section 1 reads as follows:
   "If any elected state office created by this Constitution, except offices provided for in Article V of this Constitution or the office of Lieutenant Governor, shall be vacated by death, resignation or otherwise, it shall be the duty of the Governor to fill that office by appointment, and the appointee shall hold the office until his successor shall be elected and qualified in such manner as may be provided by law."
You propose to amend this section by striking the words `or the office of Lieutenant Governor.' This proposed amendment, in our opinion, would authorize the Governor to fill the Office of Lieutenant Governor by appointment should a vacancy occur. Presently, the Governor does have the authority to fill vacancies in elected state offices under this provision of the Constitution with the Lieutenant Governor and judges being excepted by its terms.